Citation Nr: 0707337
Decision Date: 01/08/07	Archive Date: 04/19/07


DOCKET NO.  96-46 313	)	DATE Jan 08 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a fractured right tibia, with knee impairment, currently rated 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a fractured right clavicle, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1975 to December 1977.

This matter came before the Board of Veterans Appeals (Board) on appeal from a September 1995 rating decision by the Department of Veterans Affairs (VA) Albuquerque, New Mexico Regional Office (RO), which denied increased evaluations for service-connected residuals of a right clavicle and right tibia fractures.

This case was previously before the Board and in August 1997 and July 2003 it was remanded to the RO for further development.  The case has since been returned to the Board and is now ready for appellate review.

The Member of the Board, who presided at a hearing at which the veteran testified in May 1997, is no longer associated with the Board.  In August 2002, the veteran was informed of this fact and that he had the right to have another hearing, if he so indicated.  The veteran did not respond in writing indicating that he wished to exercise that right.  Therefore, the Board will proceed accordingly. 


FINDINGS OF FACT

1.  The veteran's residuals of a right tibia fracture are productive of no more than moderate impairment of the right knee.

2.  The veteran's right shoulder disability is manifested by complaints of pain and limitation of motion, without impairment of the humerus, limitation of motion of the arm to 25 degrees from the side, or ankylosis of the scapulohumeral articulation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for residuals of a right tibia fracture have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45 and Part 4, Diagnostic Code 5257-5262 (2006).

2.  The criteria for an evaluation in excess of 20 percent for residuals of a fractured right clavicle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45 and Par 4, Diagnostic Code 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimants behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimants possession that pertains to the claim, or something to the effect that the claimant should give us everything youve got pertaining to your claim(s).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004; rating decisions in September 1995, September 2001, and March 2006; a statement of the case in June 1996; and a supplemental statement of the case in December 1999.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellants possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2006 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained multiple medical examinations in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Factual Background

The veterans service medical records show that in March 1977 the sustained an open comminuted fracture of the right proximal third tibia with fracture lines extending into the tibial plateaus and a closed segmental fracture of the middle right clavicle as a result of a motorcycle accident.

On his initial post service VA examination in October 1978, it was noted that an examination of the clavicle revealed a distinct click or pop, which appeared to be in the acromioclavicular joint.  On movement of the right shoulder, the veteran appeared to have normal range of motion.  A healed fracture was palpable in the midclavicle area.  Examination of the right lower extremity revealed that there had been a fracture of the proximal tibia with healing and slight anterior angulation.  There were three or four scars in the pretibial and lateral proximal leg area.  The veteran had full range of motion in the right knee.  The ligaments appeared intact.

Private medical records received in July 1995 show that in November 1989 the veteran sustained internal derangement of the right knee while employed with a drilling company.  

When examined by VA in June 1996, it was noted that the veterans right clavicle at the sternum manubrial joint was crepitant and subluxed inward about 30 percent.  His fracture was reported as well healed.  Range of motion of the right shoulder was limited in the last twenty degrees, from 160 to 180 degrees, by pain of abduction.  The right leg thigh measured 37 centimeters (cm) bilaterally.  His leg lengths were equal 104 cm from his anterior superior iliac crest to the base of the heel at the floor.  It was noted that the veteran preferred standing with his right knee bent to about 15-20 degrees, which raised his heel off the floor and gave the appearance of shortening.  Right knee extension was to 0 degrees and flexion was to 135 degrees.  While standing the veteran had 5 degrees valgus on the left and 10 degrees valgus on the right.  He had external rotation deformity from the fracture site down to the floor.  X-rays showed mild valgus at the fracture site and post-traumatic arthritis, moderately severe of the right knee joint.

When examined in September 1996 by a private physician in connection with New Mexico state disability benefits, it was noted that examination of the upper extremities revealed shoulder motion to be normal.  Examination of the lower extremities revealed no evidence of muscular atrophy, skin changes, or hair loss.  The examiner could detect no evidence of any focal motor weakness in the lower extremities.

On VA examination in August 2001, it was noted that the veteran had a right-sided antalgic gait, keeping his right knee constantly flexed about 15-20 degrees and planting his right foot as a unit.  Examination of the right lower extremity showed that the veterans leg length was 93 cm on the right and 94 cm on he left.  This discrepancy of about 1.0 cm was felt by the examiner to be in the tibia and not in the femur.  The veteran had a curvilinear scar on the anterior aspect of his proximal leg that was hardly visible and nontender.  A second scar about the lateral aspect of the proximal leg over the fibula was nontender and nonadherent.  The proximal tibia on the right was somewhat bigger to palpation as compared to the same area on the left.  There was no localized tenderness in any part of the right tibia and there was no evidence of any neurovascular deficit.  Examination of the veterans right knee showed no swelling, effusion, or synovial thickening.  There was no ligament laxity, either in the anterior-posterior or medial lateral.  The veteran had pain in both medial and lateral rotational stress test and tenderness in the medial joint line.  Range of motion of the right knee was from 5 degrees to 125 degrees.  There was some degree of stiffness and pain on movement beyond 90 degrees.  X-rays of the right knee revealed a well healed fracture of the proximal tibia.  There was some degree of overlap of the fibula, indicating that there may have been some shortening as a result of this fracture.  A small oval lytic area about 0.5 cm by 0.75 cm in the proximal tibia was noted.  Healed open fracture of the right proximal tibia and right knee posttraumatic degenerative changes secondary to the injury to the proximal tibia extending into the medial tibial plateau were the pertinent diagnoses.  The examiner added that while the veterans tibial fracture was "completely healed and symptomatic" the lytic area noted on x-ray, which may be a Brodies cyst could become symptomatic and cause problems in the future.  He further stated that the veterans right knee symptomatology, at least in part, is definitely from the fracture injuries sustained in 1977 and that his major problem currently involved right knee degenerative changes.

On VA examination in March 2003, the veteran complained of right knee and back pain.  On examination the veteran was noted to be walking with a cane, favoring the right lower extremity.  The right knee showed marked tenderness over the medial compartment.  Measurement of the veterans leg lengths showed that from the anteriosuperior iliac spine to the medial malleolus, the right leg was 38 inches and the left leg was 38.5 inches.  Examination of the right shoulder showed a deformity of the clavicle and a prominent distal clavicle at the acromioclavicular joint.  Range of motion of the right shoulder was full.  X-rays of the right tibia showed a regularly healed fracture of the proximal third of the tibia with evidence of deterioration of the medial compartment.

On his most recent VA bone examination in March 2004, the veteran informed his examiner that his right clavicle problem has troubled him all his life.  He reported significant limitations in lifting because repetitive movements of the right arm and shoulder would cause the clavicle to pop in and out at the proximal joint. He stated that his right knee and leg had always hurt to a certain degree.  He reported that the leg continued to hinge out when walking or bending down and that occasionally he could not straighten it.  He said that it popped loudly on flexion and extension and that increased pain was produced when the knee locks.  The examiner noted that the veteran walked with a cane, which he carried in his left hand and limped with his right leg.  The right tibia was noted to have a growth medially at approximately the proximal one-third.  The leg appeared quite stable.  Leg lengths from the anterior iliac tubercle were 95 cm on the right and 97 cm on the left.  Examination of the right clavicle showed a posterior deformity.  On shoulder movement the clavicle dislocated from the sternoclavicular joint with a popping sound.  There was no swelling or local pain.  An x-ray of the right knee revealed mild irregularity of the lateral tibial plateau consistent with old trauma.  An x-ray of the right clavicle showed a mid shaft fracture with mild prominence of the right acromioclavicular joint of indeterminate significance.  Healed comminuted proximal right tibia fracture with leg shortening, healed right mid clavicle fracture, and chronic dislocation of the right clavicular sternal joint were noted.

On VA joint examination in May 2004, right knee flexion was to 140 degrees and extension was to minus 7 degrees.  The examiner noted that on flexing and extending the right knee passively a hard cracking almost locking sensation was felt at about 40 degrees.  Anterior and posterior movements were 5 degrees bilaterally.  The lateral ligaments revealed no instability.  Examination of the right shoulder showed elevation to 120 degrees and abduction to 120 degrees with abduction to 105 degrees with repetition.  Right shoulder external rotation was to 90 degrees and internal rotation was to 70 degrees.  It was noted historically that the veteran had further limitation of movement caused by pain.  Right claviculosternal subluxation, secondary to trauma and fracture of the right clavicle and right knee traumatic arthritis were diagnosed.  The examiner opined that the right knee disorder caused instability and giving away of the joint and that the right clavicle fracture and continued to have some functional impairment.

In May 2006, the RO requested clarification from the veterans last examiner as to whether or not the veteran had right knee instability in view of the seemingly contradictory clinical findings and opinion noted on the May 2004 joint examination.  In response, a VA reviewing physician in June 2006 stated that it was not possible to state whether the veteran had right knee instability without resort to pure speculation but that, if it existed, it was at least as likely as not a consequence of the veterans service-connected injury residuals.  This physician noted that the opinion expressed by the May 2004 examiner seems not to correspond to the findings on physical examination and noted that the only evidence supporting current instability of the right knee appeared to be the veterans statements

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which represent, as far can be practically determined, the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Moreover, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

When a diagnostic code provides for compensation based solely on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which rating decisions are based must adequately portray the extent of the functional loss due to pain "on use or due to flare- ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regulations define disabilities of the musculoskeletal system as primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the normal excursion of movements in different planes. Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45.

The lay statements and testimony describing the symptoms of the veterans disabilities are deemed competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.
      




Residuals of a fractured right tibia, with knee impairment

The veteran is in receipt of a 20 percent rating for residuals of fractures of the right tibia. The current rating is assigned pursuant to Diagnostic Code 5262, pertaining to malunion and nonunion of the tibia. The Board notes that the x-ray evidence of record does reveal a deformity in the proximal tibia and fibula secondary to an old healed fracture. 

Under Diagnostic Code 5262, a 20 percent evaluation is warranted for malunion of the tibia and fibula, with moderate knee or ankle disability, while a 30 percent evaluation is in order for marked knee or ankle disability.

In this case, the Board finds that the veteran's disability is far more aptly described as moderately disabling than as markedly disabling.  The veteran has consistently complained of right knee pain and problems essentially with straightening the right leg causing him to flex that joint.  However, VA orthopedic examinations in June 1996, August 2001, and May 2004 revealed only moderate left knee functional impairment and no evidence of right ankle functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1996); 38 C.F.R. §§ 4.40, 4.45.  Range of motion findings of the right knee on these examinations has also been consistent with moderate symptomatology.

The Board has considered other code sections in determining whether a higher evaluation is warranted. With regard to the right knee, however, there is no evidence of ankylosis in a favorable angle in full extension, or in slight flexion between zero and 10 degrees (30 percent under Diagnostic Code 5256); severe recurrent subluxation or lateral instability (30 percent under Diagnostic Code 5257); flexion limited to 15 degrees (30 percent under Diagnostic Code 5260); or extension limited to 20 degrees (30 percent under Diagnostic Code 5261).  With regard to the right ankle, there is also no evidence of ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees (30 percent under Diagnostic Code 5270).

Several precedent opinions of the VA Office of General Counsel provide bases for the assignment of separate knee evaluations when specific symptoms are shown.  However, as the evidence of record does not show both right knee arthritis and instability, there is no basis for the assignment of separate evaluations for instability and arthritis.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  In this regard, we note that objective findings of instability have not been demonstrated.  The VA examination in August 2001 found no ligament laxity and the examination in May 2004 of the lateral ligaments revealed no instability.  Moreover, there is no basis for separate evaluations for flexion and extension, as the veteran does not have limitation of extension to 10 degrees or limitation of flexion to 45 degrees as would be required for compensable ratings pursuant to Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).

As a final matter, the Board notes that the veteran is rated based on fracture residuals under Diagnostic Code 5262.  While the veteran has been found on examination to have shortening of the right lower extremity as a consequence of his service-connected disorder, Diagnostic Code 5275, for shortening of the lower extremity, specifically prohibits combining the rating for shortening with the rating for fracture residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5275, Note.  In any event, the veteran's 0.5 inch or 1.0 cm leg shortening would not warrant a compensable rating, which requires at least 1.25 inches or 3.2 cms of shortening.  38 C.F.R. § 4.71a, Diagnostic Code 5275.

Overall, the preponderance of the evidence is against the veteran's claim of entitlement to an evaluation in excess of 20 percent for residuals of a right tibia fracture, and this claim must be denied.  38 U.S.C.A. § 5107(b) is not applicable in this case because the preponderance of the evidence is against the veteran's claim. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 




Residuals of a fractured right clavicle

The veteran's left shoulder disability is currently rated as 20 percent disabling under Diagnostic Code 5203, for impairment of the clavicle or scapula on either the minor or major side.  Under this diagnostic code, a 10 percent is warranted for malunion or nonunion without loose movement.  A 20 percent evaluation is for dislocation or for nonunion with loose movement.  He is currently evaluated 20 percent based on findings of recurrent dislocation on his VA examination in March 2004.  This is the highest evaluation possible under this diagnostic code.

The Board has considered all other possible diagnostic codes under which the veteran's disability may be rated; however, the evidence does not show the criteria for a higher evaluation.  There is no ankylosis of the scapulohumeral articulation, limitation of motion of the arm to 25 degrees from the side, or any impairment of the humerus, as required for the assignment of a higher schedular rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5202. 

The Board has considered the provisions of DeLuca, supra, regarding functional loss.  On the May 2004 examination, the veteran complained of additional loss from pain and weakness on repetitive use.  While the veteran demonstrated reduced motion on repetitive right shoulder abduction of 15 degrees, such additional loss of function impairment is adequately compensated in his current 20 percent assessment.  His overall limitation of motion with those findings still would not demonstrate limitation of motion to 25 degrees from the side as would be required for a higher rating.

The Board finds that the preponderance of the evidence is against an increased evaluation for the veteran's right shoulder disability. 


ORDER

An increased evaluation for residuals of a fractured right tibia, with knee impairment is denied.

An increased evaluation for residuals of a fractured right clavicle is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

